PER CURIAM.
We are of the opinion that the respondent was right when he stated that it was ridiculous to ask him how many times he had shaved the appellant in four years. It is evident that the plaintiff did not know what services he had rendered the defendant in four years, and that the reason he did not know was because such services as were rendered by him to the defendant were not rendered under any express agreement or promise of payment. From the circumstances shown by the evidence the law will not imply a promise by the defendant to pay for such services. But whether there was or was not a promise to pay for the services rendered, or whether the law would or would not infer such a promise, the extent of the services is not shown by clear and definite evidence. The judgment is reversed, and a new trial ordered, with costs to the appellant to abide the event.